OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed on 20 April 2020. It is noted, however, that applicant has not filed a certified copy of the EM007823232 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Restriction Requirement
 
As filed, this application contains the following separate embodiments of the disclosed design:
 
Embodiment 1:	Reproductions 1.1 – 1.7
Embodiment 2:	Reproduction 2
Embodiment 3:	Reproductions 3.1 – 3.7
Embodiment 4:	Reproduction 4 
Embodiment 5:	Reproductions 5.1 – 5.7 
Embodiment 6:	Reproductions 6.1 – 6.7 
Embodiment 7:	Reproduction 7
Embodiment 8:	Reproductions 8.1 – 8.7 
Embodiment 9:	Reproduction 9
Embodiment 10:	Reproductions 10.1 – 10.7  
 
In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). 
 
The above disclosed embodiments divide into the following patentably distinct groups of designs:
 
Group I:	Embodiments 1 and 5
Group II:	Embodiment 2
Group III:	Embodiment 3
Group IV:	Embodiment 4
Group V:	Embodiments 6 and 10
Group VI:	Embodiment 7
Group VII:	Embodiment 8
Group VIII:	Embodiment 9
 
Groups I – VIII are patently distinct as they differ in scope and appearance. 

The applicant is cautioned that the second, fourth, seventh, and ninth embodiments of the claim (identified above as Groups II, IV, VI, and VIII) of the present application are not enabled, as they are comprised of single figures and there is no descriptive support for understanding that the other views of the article in these embodiments are described by any other embodiment of the design. Lacking that descriptive support, there is no way of understanding the full three dimensional configuration of these embodiments without resorting to conjecture. 
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
 
As no signed power of attorney has been provided in this application, an oral election could not be attempted by the examiner.
 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive.

Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups. However, due to rules regarding Hague numbering conventions, the applicant should not alter the numbering of the reproductions regardless of which Group is elected. 
 
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922